Case 2:14-cv-01374 Document 1244 Filed 12/31/18 Page 1 of 6 PagelD #: 39900

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA

 

CRYSTAL GOOD, et al.,
Civil Action No. 2:14-CV-01374
Plaintiffs Hon. John T. Copenhaver, Jr.
Vv.
Consolidated with:
Civil Action No. 2:14-CV-13164
WEST VIRGINIA-AMERICAN WATER Civil Action No. 2:14-CV-11011
COMPANY, Civil Action No. 2:14-CV-13454
et al.,
CLASS ACTION
Defendants.

 

 

 

APPLICATION FOR APPROVAL TO PAY APPROVED UNCONTESTED
INDIVIDUAL REVIEW OPTION CLAIMS

The parties and Court-appointed Settlement Administrator, Smith Cochran Hicks PLLC
(“SCH”), respectfully apply to the Court to approve the distribution of a portion of the Initial
Contingent Fund Contribution for the approved uncontested Individual Review Option Claims
detailed in the attached Schedule pursuant to Section 6.2.2.2 of the Amended Class Action
Settlement Agreement (“ASA”) (Doc. 1163-1) approved by this Court’s Order Granting Final
Approval of the Good Class Settlement and Entering Judgment (Doc. 1212).

Section 6.2.2.2 of the ASA provides as follows:
If after distribution of the Simple Claim Form Payments and issuance of the checks through
the Check Distribution Process, and after accounting for payments for associated
Administrative Expenses and Attorneys’ Fees and Litigation Expenses, and after full
evaluation of the Individual Review Option claims, the Settlement Administrator
determines that there are sufficient remaining assets to pay uncontested Individual Review
Option claims pending final review of contested Individual Review Option claims so that
the payment of both uncontested and contested Individual Review Option claims is assured,

the Settlement Administrator may seek permission from the Court to distribute payment
for the approved uncontested Individual Review Option claims before completing the full
Case 2:14-cv-01374 Document 1244 Filed 12/31/18 Page 2 of 6 PagelD #: 39901

evaluation of contested Individual Review Option claims. The Settlement Administrator
may seek such permission by filing an application to distribute after providing reasonable
notice to the Parties that includes the date on which the Settlement Administrator plans to
file such application. The Parties shall have the right to submit responses to such
application by the Settlement Administrator on the date the Settlement Administrator files
the application. The Court may authorize or deny such distribution based on the evidence
provided by the Settlement Administrator and taking into account the responses provided
the Parties.

1. Under this Section 6.2.2.2, SCH keeps the parties and the Court aware on a
regular basis of the status of its efforts to administer the settlement in this action. SCH has made
the determination that there are sufficient assets to pay the uncontested Individual Review
Option claims included in this request pending final review of the remaining Individual Review
Option claims so that the payment of both is assured. The parties are aware that SCH is making
this application on this date and join in the request for Court approval of the distribution outlined
on the attached Schedule.

2. SCH sent notice to the American Water Defendants under Section 5.4.3 of the
ASA to make the Initial Contingent Fund Contribution and the American Water Defendants
provided the deposit within the required seven (7) days of receiving notice. The Individual
Review Option claims included in this application total $2,885,151.56 and do not exceed the
Initial Contingent Fund Contribution amount.

3. Under Exhibit 3 to the ASA, the Distribution Protocols (Doc. 1163-1, p. 93 of
231) at Section X, the Settlement Administrator is required to resolve (through payment or
negotiated resolution) any applicable liens as provided at Section 6.5 of the ASA. This

application for payment includes 1,154 Individual Review Option Pregnancy Claims’. All

Individual Review Option Pregnancy claimants were submitted to The Centers for Medicare and

 

' This release of any applicable liens will also allow for the payment of previously approved Simple Claims filed by
Pregnancy claimants included in this application
Case 2:14-cv-01374 Document 1244 Filed 12/31/18 Page 3 of 6 PagelD #: 39902

Medicaid (“CMS”) for Verification of Enrollment (“VOE”). The CMS VOE results indicated’
that 9 (nine) of the Individual Review Option Pregnancy claimants included in this application
had Medicare Part A and /or Part B entitlement during the exposure period. CMS has reviewed
these nine (9) claimants and determined that the recovery amount for these claims in the
aggregate totals $135. None of the other Individual Review Option Pregnancy claimants
included in this application matched any enrollment records in CMS systems”.

4. The West Virginia Department of Health and Human Services, Bureau for
Medical Services (“BMS”) in a written communication, dated October 30, 2018, represented that
it has no legal right to, and will not pursue, a Medicaid subrogation lien with respect to any of
the Individual Review Option Pregnancy Claims because the settlement amount for such claims
is below the applicable threshold for instituting recovery actions. Accordingly, all potential lien
obligations with respect to Medicare as administered by CMS and with respect to Medicaid have
been addressed.

5. The Settlement Administration fees for the Individual Review Option claims

included in this application total $236,240. The parties have reviewed this amount and conclude
that the amount requested is in accordance with the fee schedule outlined in the Renewed Joint
Motion for Preliminary Approval and the engagement document provided to the Court on July 5,
2018. The parties request the Court’s approval to pay these fees from the Contingent Fund as

specified in the ASA.

 

2 There were two (2) Individual Review Option Pregnancy claims identified in the CMS VOE as eligible for services
through Medicare Part C administered through private insurers. These two (2) claims are not included in this
current application as additional information is being obtained to determine if there are any liens asserted from
these private insurers.
Case 2:14-cv-01374 Document 1244 Filed 12/31/18 Page 4 of 6 PagelD #: 39903

For the foregoing reasons, the parties and SCH apply to the Court for its approval under

Section 6.2.2.2 of the ASA and Section XI of the Distribution Protocols to distribute funds by

check for the uncontested Individual Review Option Claims as more fully described on the

attached Schedule.

Respectfully submitted,

DATED: December 31, 2018

   
 

f

LOX o )
John Jenkixse~
Smith Cochran Hicks PLLC

3510 MacCorkle Avenue SE
Charleston, WV 25304
304.345.1151

SETTLEMENT ADMINISTRATOR

By: ,

and

/s/ Anthony J. Majestro

Anthony J. Majestro (W.Va. Bar No. 5165)
POWELL & MAJESTRO, PLLC

405 Capitol Street, Suite P-1200
Charleston, West Virginia 25301
Telephone: (304) 346-2889

Facsimile: (304) 346-2895 (facsimile)
amajestro(@powellmajestro.com

Van Bunch, Esquire (W.Va. Bar No. 10608)
BONNETT FAIRBOURN FRIEDMAN & BALINT PC
2325 E. Camelback Road, Suite 300

Phoenix, Arizona 85016

Telephone: (602) 274-1100

Facsimile: (602) 274-1199

vbunch@bffb.com
Case 2:14-cv-01374 Document 1244 Filed 12/31/18 Page 5 of 6 PagelD #: 39904

Kent Mayo (admitted Pro Hac Vice)
BAKER BOTTS L.L.P.

1299 Pennsylvania Avenue, NW
Washington, DC 20004

(202) 639-1122
Kent.mayo@bakerbotts.com

Deborah Greenspan (admitted Pro Hac Vice)
BLANK ROME LLP

1825 Eye Street NW

Washington, DC 20006

Phone: (202) 420-2200

Fax: (202) 420-2201

Email: dgreenspan@blankrome.com

On Behalf of the Settling Parties
Case 2:14-cv-01374 Document 1244 Filed 12/31/18 Page 6 of 6 PagelD #: 39905

Exhibit 1
Individual Review Option Claims included in Distribution Request

December 31, 2018

 

 

Claim Type # claims Value

Residential Individual Review 7 $6,900.80
Business Individual Review 1 $1,000,000.00
Wage Earner Individual Review 362 $147,250.76
Pregnancy Individual Review 1,154 §1,731,000.00
Subtotal 1,524 $2,885,151.56

Administrative Fees

Aggregate Recovery Amount due to Medicare $135.00 #
Settlement Administration $236,240.00 Per Below
Total Amount Requested for Distribution $3,121,526.56

# CMS verification of enrollment has provided that nine of the Pregnancy Individual Review
Claimants had Medicare Part A and/or Part B entitlements during the exposure period. CMS has
determined that the recovery amount for these claims total $135. This recovery amount must
be paid to Medicare before CMS will release these nine claims.

 

Claim Type # claims Per claim rate Amount
Residential Individual Review 7 $155.00 $1,085.00
Business Individual Review 1 $175.00 $175.00
Wage Earner Individual Review 362 $155.00 $56,110.00
Pregnancy Individual Review 1,154 $155.00 $178,870.00
1,524 $236,240.00

Per claim rates per SCH Term Sheet previously provided.
